In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00147-CR



          JOSHUA BRIAN KNAPP, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 3rd District Court
               Anderson County, Texas
           Trial Court No. 369CR-18-33621




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant Joshua Brian Knapp was convicted of unlawful possession of a firearm by a

felon and aggravated assault with a deadly weapon. Knapp has appealed from those convictions

and the resulting sentences. On October 8, 2019, Knapp’s court-appointed appellate counsel,

Colin D. McFall, filed an Anders 1 brief, and on October 22, 2019, Knapp filed a pro se motion for

access to the appellate record for purposes of preparing a response to his counsel’s Anders brief.

Under Kelly v. State, 2 we are required to enter an order specifying the procedure to be followed to

ensure Knapp’s access to the record.

            McFall advised this Court that on October 28, 2019, he mailed a complete paper copy of

the appellate record to Knapp. On October 29, 2019, this Court mailed a copy of the digitally

recorded exhibit contained in the appellate record to Knapp care of Mr. Samuel Nations in the law

library at the Barry Telford Unit in New Boston, Texas. Allowing fifteen days for the record to

be delivered to Knapp and giving Knapp thirty days to prepare his pro se response, we hereby set

December 13, 2019, as the deadline for Knapp to file his pro se response to his counsel’s Anders

brief.

            Knapp’s motion for an extension of time to file his pro se response, which was filed on

October 22, 2019, is denied, as the deadline for filing the response has just now been established.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               October 29, 2019


1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2